 


109 HR 4342 IH: To enhance the effectiveness of rural business financing programs.
U.S. House of Representatives
2005-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4342 
IN THE HOUSE OF REPRESENTATIVES 
 
November 16, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on Agriculture 
 
A BILL 
To enhance the effectiveness of rural business financing programs. 
 
 
1.Authority to provide certain rural business loan guarantees and grants in urbanized areas if rural businesses would benefit from the use of the financing 
(a)Rural business and industry programSection 310B of the Consolidated Farm and Rural Development Act (7 U.S.C. 1932) is amended by adding at the end the following:. 
 
(i)Authority to provide certain loan guarantees and grants in urbanized areas if rural businesses would benefit from use of the financingThe Secretary may provide financing under subsection (a)(1), (c), or (d) to any entity located in an urbanized area if the entity demonstrates to the Secretary that a rural business would benefit from use of the financing. . 
(b)Renewable energy systems and energy efficiency improvements programSection 9006 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8106) is amended by adding at the end the following: 
 
(g)Authority to provide loan guarantees and grants to businesses in urbanized areas if rural businesses would benefit from use of the financingThe Secretary may provide a loan guarantee or grant under this section to a private business enterprise located in an urbanized area if the enterprise demonstrates to the Secretary that a rural business would benefit from use of the loan guarantee or grant. . 
 
